Dismissing appeal.
The appellee, Billie Moore, filed this suit in the Martin circuit court against the appellant, Griffith Lumber Company, to recover of it on an alleged contract for certain timber sold to it. He also alleged that the Griffith Lumber Company was indebted to him in a stated sum for board furnished its employees while engaged in cutting and removing the timber and lumber which he sold to it. The total sum sued for aggregated approximately $800.
An order of attachment was issued and, according to the record before us, it was executed on the general manager for the Griffith Lumber Company, whereupon a bond was executed by it to perform the judgment of the court, thereby staying further proceedings on the attachment.
Appellant filed its answer denying the allegations of the petition and further pleaded that a certain part of the timber involved belonged to the Federal Gas, Oil  Coal Company. The Federal Gas, Oil  Coal Company filed its intervening petition setting up claim of title to a certain portion of the land and timber in controversy between Moore and the Griffith Lumber Company. The issues were made and the case prepared for trial and the court entered judgment adjudging the Federal Gas, Oil Coal Company to be the owner of a certain portion of the timber in controversy between Moore and the Griffith Lumber Company. No appeal is prosecuted on that branch of the case. Further proceedings in the case related to the timber on the land actually owned by Moore and the issue involving the board bill.
The case was transferred to the court's master commissioner and the evidence taken and the commissioner made his finding and report to the court recommending a judgment in favor of Moore in the sum of $197.46. The Griffith Lumber Company filed exceptions to the commissioner's report and upon consideration same were overruled by the chancellor and judgment entered in favor of Moore in the sum of $197.46, and sustaining *Page 376 
the attachment. Griffith Lumber Company excepted to the judgment and prayed an appeal to this court, which was granted.
The record before us does not disclose that title to real estate is involved on this appeal or any subject-matter other than a personal judgment for the sum above stated.
The amount in controversy on this appeal is determined by the judgment, and, it being for a sum less than $500, the lower court was without authority to grant the appeal, and, being less than $200, this court has not jurisdiction to grant the appeal, even though on motion for that purpose. Section 950-1 et seq., Kentucky Statutes; Consolidated Coal Co. et al. v. Jennings, 236 Ky. 705, 33 S.W.2d 647; Perry Lumber Co. v. Garlen et al., 253 Ky. 229, 69 S.W.2d 329.
For reasons above indicated, the appeal is dismissed.